Citation Nr: 0308804	
Decision Date: 05/09/03    Archive Date: 05/20/03

DOCKET NO.  94-35 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder, to include right upper extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the Army from 
September 1988 to September 1992; he also was a member of the 
Army Reserves for 26 years before active service and for 
eight years after his separation from active duty.  This 
matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania, that, in part, denied 
service connection for cervical radiculopathy claimed as a 
right arm and hand disability.  The Board most recently 
remanded the case in October 2000 for additional development; 
the RO has now returned the case to the Board for appellate 
review.

A hearing was held on January 14, 1997, in Washington, DC, 
before the undersigned, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7102(b) and who 
is rendering the determination in this case.  The transcript 
of that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the appellant in 
obtaining the information and evidence necessary to 
substantiate the appellant's claim.

2.  The appellant injured his cervical spine in an accident 
prior to service in the late 1960s, and he underwent a 
cervical disc operation in September 1972.

3.  The cervical spine disorder was asymptomatic for years 
following the surgery in September 1972.

4.  During the appellant's active service, the appellant 
sought treatment for tenderness and limitation of motion of 
the cervical spine and for chronic neck pain and tingling in 
both arms.  The diagnoses included discogenic disease and 
cervical disc surgery.

5.  A February 1999 magnetic resonance imaging (MRI) testing 
report revealed mild right posterolateral disc osteophyte 
complex with mild right-sided neural foraminal encroachment 
at C4-5, and mild stenosis at C6-7.

6.  The appellant's cervical condition pre-existed his 
military service, and it did not increase in disability 
beyond the natural progress of the condition during such 
service.

7.  The appellant does not have current cervical spine 
disability, to include right upper extremity radiculopathy, 
due to disease or injury that was incurred or aggravated 
during his active service.


CONCLUSION OF LAW

The pre-existing cervical pathology did not undergo 
aggravation during service; a separate acquired cervical 
disorder was not incurred or aggravated in service, and 
arthritis of the cervical spine may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 101, 106, 1101, 
1110, 1112, 1113, 1131, 1132, 1133, 5102, 5103, 5103A, and 
5107 (West 2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102 and 3.159); 
38 C.F.R. §§ 3.6, 3.303, 3.306 (2002) and 3.307, 3.309 
(codified as amended Fed. 67 Reg. 67,792 (November 7, 2002)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  After a thorough review of the evidence of 
record, the Board finds that service connection for a 
cervical spine disorder, to include right upper extremity 
radiculopathy, is not warranted.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

VA compensation is paid for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131.

In addition, service connection for a number of chronic 
conditions, including arthritis, may be presumed if it is 
demonstrated to a compensable degree within one year 
following service separation.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there are 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then the showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).

The appellant testified at his January 1997 Board hearing 
that before service, he had been in an accident that required 
neck surgery.  He said that he completely recovered from the 
surgery and was without symptoms at the time of his entry 
into active service.  The appellant also testified that he 
was currently experiencing soreness and radiation of soreness 
down through the shoulder and arm.  He said that he had not 
had any private medical treatment and that he was not in 
receipt of Social Security benefits.  See Hearing Transcript 
pp. 11-15.

Review of the service medical records from the appellant's 26 
years in the reserves prior to his entry onto active duty in 
September 1988 shows a history of the appellant having 
undergone a cervical disc operation in September 1972.  A 
September 1973 examination report indicates that the 
appellant reported that there were no sequela from that 
surgery and that he had been asymptomatic since then.  There 
were no findings pertinent to this surgery on the September 
1973 examination.  In November 1977, the appellant again 
provided a history of having had "two cervical disks removed" 
in 1972, and of having had "no problems (neck pains, etc.) 
since."  The examiner noted the existence of a scar on the 
appellant's neck from the cervical disc repair.

In October 1981, November 1985, and November 1987, the 
appellant underwent medical examinations in conjunction with 
his service in the reserves.  There were no complaints or 
findings pertaining to the cervical disc surgery or to any 
cervical or right arm or hand disorder on these examination 
reports.

The appellant entered active duty in September 1988.  On a 
May 1989 examination report, the appellant gave a history of 
"[d]isc surgery neck 1967 - followed auto accident -- neck 
asymptomatic."  The examiner noted a "scar ant[erior] neck" 
from the surgery.  In January 1991, the appellant reported to 
the orthopedics and podiatry department in service with 
complaints of right elbow and bilateral shoulder pain.  The 
examiner noted the history of the cervical surgery following 
a car accident.  On physical examination, the doctor noted 
limited motion of the cervical spine and tenderness.  The 
appellant demonstrated adequate range of motion of the upper 
extremities.  The diagnoses included spondylitis, discogenic 
disease, and cervical disc surgery.

In February 1991, the appellant was referred to a neurology 
department from a service department medical center emergency 
room.  He reported a history of having been in a motor 
vehicle accident in 1966 and having had internal fixation of 
the cervical spine two years later.  He reported having had 
chronic neck pain, which had worsened over the past two years 
and also complained of slight "tingling" in both arms the 
past two years.  There was no evidence of radiculopathy or 
neurological deficit on physical examination.  In March 1991, 
the appellant reported a history of "s[tatus] p[ost] c-spine 
internal fixation [with] recent [emergency room] visit [two] 
weeks ago for [right upper extremity symptoms]."  In October 
1991, the appellant sought treatment for right shoulder pain 
of two years duration.  The diagnosis was right shoulder 
rotator cuff impingement.  In March 1992, the appellant 
underwent physical therapy for his right rotator cuff and for 
his lower back.

An October 1992 VA radiographic examination of the 
appellant's cervical spine revealed no fracture or bone 
destruction and his cervical lordosis was described as well 
maintained.  The findings included C5-C6 narrowing consistent 
with degenerative disc disease and minimal osteophyte 
impingement on the left C5-C6 small foramina.  The report of 
the October 1992 VA Hand, Thumb, and Fingers examination 
indicates that the examiner rendered a diagnosis of probable 
cervical radiculopathy.

The appellant underwent a VA muscles examination in October 
1992; he complained of pain in both shoulders, especially the 
right shoulder, which he described as "constant."  The 
examiner noted that the appellant winced with pain on range 
of motion testing of the right shoulder and neck and that 
there was some spasm at the base of the neck.  The examiner 
rendered a diagnosis of degenerative joint disease.

Review of the appellant's post-service medical records 
reveals that the appellant sought treatment in October 1995 
for complaints of right shoulder pain that he said had 
started in 1988, after a fall on some ice.  EMG testing 
conducted in November 1995 revealed normal results with 
normal sensory and motor conductions with no electrical 
evidence of nerve entrapment or neuropathy or radiculopathy.  
The appellant underwent surgery in a VA facility  to repair a 
right shoulder rotator cuff tear in 1996.  The Board notes 
that service connection has been granted for tendonitis of 
the right shoulder.

In September 1998, the appellant underwent a VA neurological 
disorders examination; the examiner noted subjective 
complaints of pain in the right shoulder and a history of 
rotator cuff surgery three years earlier.  The appellant 
reported a history of pain in the arms and tingling in the 
hands since then.  On physical examination, the appellant's 
strength, deep tendon reflexes, sensation, Tinnel's and 
Phalen's signs were described as normal.  The examiner 
rendered diagnoses of rotator cuff surgery, arthritis, and 
radiculopathy, right arm.

The examiner did not provide the opinions that the Board 
ordered on remand, and so the RO requested another VA 
neurological examination that was conducted by the same 
examiner in November 1998.  That report reflected a history 
provided by the appellant of having fallen in 1991 on ice at 
work.  He stated that he injured his right shoulder that was 
subsequently operated on two years later.  The appellant 
stated that he had had pain in the right arm, tingling in the 
right arm, and a weak grip and sore wrist since that time.  
The examiner ordered an MRI (magnetic resonance imaging) of 
shoulder.  The diagnosis was post-traumatic right shoulder 
with rotator cuff injury.  The examiner noted that the 
appellant had weakness, pain, tingling and soreness in the 
right wrist.

Because the examiner did not respond to the opinion request 
in the Board's remand order, the RO sent the examination 
report back again for the examiner to address the Board's 
questions.  In May 1999, the doctor wrote a notation on a 
cover sheet that is used for the transfer of a veteran's 
records.  The notation stated:

MRI of c[ervical] spine and 
[lumbosacral] spine show multiple disc 
prolapse and bony spurs.  He currently 
has significant cervical disease which 
is progressive in nature from injury of 
1960, 1970.  Neck pain and tingling in 
arms is due to cervical injury.  Do not 
feel this was pre-service disorder.

The appellant underwent a VA Joints examination in December 
1999.  The findings on this examination relate to the 
service-connected right shoulder disorder.  The diagnoses 
were acromioclavicular degenerative joint disease and right 
rotator cuff tear.

VA outpatient reports dated between July 1998 and December 
2000 show that the appellant underwent treatment and physical 
therapy for low back pain.  In December 1998, the appellant 
complained of right arm pain and tingling in the right hand.  
In September 1999, he complained of neck pain.  A December 
EMG report revealed no electrodiagnostic evidence of carpal 
tunnel syndrome on the right or the left.  No signs of acute 
cervical radiculopathy were seen.  On physical examination, 
the appellant exhibited slightly decreased sensation to 
pinprick and light touch in a patchy distribution in the 
right upper extremity.  The clinical impression was that the 
appellant's pain was mostly musculoskeletal, as he reported 
that the numbness only occurred with certain positions of the 
arm and when he slept.  

Private medical records reveal that the appellant underwent 
an MRI of the cervical spine at the Butler Memorial Hospital 
in February 1999.  The testing revealed unremarkable C2-3 
discs.  There was a mildly bulging disc annulus at C3-4, with 
no significant stenosis or disc herniation.  There was a mild 
right posterior disc osteophyte complex and some right-sided 
uncovertebral osteophytes at C4-5; these resulted in mild 
neural foraminal narrowing.  At C5-6, the disc was narrowed, 
but there was no significant disc bulge or herniation.  At 
C6-7, there was a mildly bulging disc annulus that resulted 
in mild central stenosis; there was no disc herniation.  The 
C7-T1 level was unremarkable.  In June 2000, a private 
orthopedic surgeon who treated the appellant rendered a 
diagnosis of cervical and lumbar degenerative disc disease 
with herniated disc.

The RO arranged to have the appellant's claims file reviewed 
by a private orthopedic surgeon; that physician submitted a 
report in April 2001.  After outlining the medical evidence 
of record, the reviewing physician noted that the appellant 
has a significant history of an injury to his cervical spine 
that occurred in the late 1960s and required surgical 
intervention at two levels.  The doctor stated that the 
natural history of with type of injury with resultant surgery 
is the development of degenerative disc changes such as the 
disc protrusions and disc/osteophyte complexes referred to in 
the February 1999 MRI report.  The doctor further stated that 
the right upper extremity discomfort that the appellant 
experienced could be related to his cervical degenerative 
change, but that the available electrodiagnostic testing did 
not reveal any cervical radiculopathy.  The doctor noted that 
some cervical symptoms were mentioned in the early 1990s, but 
there was no documentation of radiculopathy.  The reviewer 
opined that there was nothing in the evidence of record to 
suggest that the appellant had sustained a new injury to the 
cervical region as a result of his activities while on active 
duty or as a reservist.  Furthermore, the doctor stated that 
there was nothing to suggest that anything caused any sort of 
worsening of that condition.  Rather, the appellant gradually 
developed the complaints and degenerative changes that would 
be expected given his history of significant cervical injury 
requiring surgical intervention.

The appellant maintains that he suffers from a cervical spine 
disorder, to include radiculopathy of the right hand and arm, 
that is related to service.  The Board has reviewed the 
statements made by the appellant and on his behalf and finds 
that such statements are credible.  The evidence is clear 
that the appellant experienced neck and shoulder pain during 
service and that he currently experiences similar pain.  
However, while the appellant and other lay witnesses are 
competent to testify as to symptoms, they are not competent 
to make a medical diagnosis or to establish an etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Causative 
factors of a disability amount to a medical question; only a 
physician's opinion would be competent evidence.  Gowen v. 
Derwinski, 3 Vet. App. 286, 288 (1992).

Several examinations conducted while the appellant was in the 
reserves prior to his active service provide a history of an 
injury to the cervical spine many years before active service 
and this history was confirmed by the medical documentation 
of the surgical scars on the appellant's neck where his 
cervical disc operation had been performed.  Therefore, the 
Board concludes that this medical evidence constitutes clear 
and unmistakable evidence to rebut the presumption of sound 
condition upon entrance onto active duty.  Accordingly, the 
Board finds that a cervical disc injury pre-existed the 
appellant's active service.

The appellant has raised the contention that his pre-existing 
cervical spine injury was aggravated by service.  Generally, 
a preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  However, 
aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

An increase in the severity of a preexisting condition, as 
distinguished from the mere recurrence of manifestations of 
the pre-service condition, is required to establish service 
connection for a preexisting injury or disease on the basis 
of aggravation.  Evidence of temporary flare-ups symptomatic 
of an underlying preexisting condition, alone or without 
more, does not satisfy the level of proof required of a non-
combat appellant to establish an increase in disability.  
Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter Court) has held that, in cases where a 
condition is properly found to have preexisted service, the 
Board, in considering the pertinent statutory and regulatory 
framework governing the presumption of aggravation, must 
determine: (1) Whether there was a worsening of the disorder 
during service; and (2) if so, whether there was clear and 
unmistakable evidence that the increase in severity was due 
to the natural progress of the disease.  Crowe v. Brown, 7 
Vet. App. 238 (1995).

The appellant has testified that he did not experience 
symptoms before his entry into active service.  The medical 
evidence of record shows that the appellant was treated for 
symptoms during his active service and currently.  As 
delineated by the April 2001 medical opinion, the 
symptomatology demonstrated by the appellant during his 
active service and thereafter represents nothing more than 
the continuation of his underlying preservice disability.  
The medical evidence of record contains no competent medical 
opinion showing that the pre-existing cervical spine injury 
underwent a pathological worsening in service beyond the 
natural progress of the disability.

There is no medical opinion of record that relates any 
incident of the appellant's service to his increased cervical 
spine symptomatology.  The appellant contends that the 
claimed aggravation of pre-existing cervical spine condition 
had its onset during his service in the Army.  In Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1991), the Court stated "[a] 
layperson can certainly provide an eye-witness account of a 
veteran's visible symptoms."  However, as the Court further 
explained in that case, "the capability of a witness to offer 
such evidence is different from the capability of a witness 
to offer evidence that requires medical knowledge such as a 
diagnosis...."  Here, appellant is not competent to offer 
medical opinion as to whether aggravation as defined in the 
regulation is manifested and the etiology thereof, since this 
requires medical opinion.

Turning to an analysis of the conflicting VA medical 
evidence, the Board's adjudicatory process includes the 
responsibility for determining the weight to be given to the 
evidence of record, including the authority to favor one 
medical opinion over another.  See Cathell v. Brown, 8 Vet. 
App. 539, 543 (1996); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  In reviewing medical evidence, the Board is 
"certainly free to discount the credibility of [a] 
physician's statement."  Sanden v. Derwinski, 2 Vet. App. 97, 
101 (1992).  Finally, the probative value of a medical 
opinion is generally based on the scope of the examination or 
review, as well as the relative merits of the expert's 
qualifications and analytical findings, and the probative 
weight of a medical opinion may be reduced if the examiner 
fails to explain the basis for an opinion.  See Guerrieri v. 
Brown, 4 Vet. App. 467 (1993); Sklar v. Brown, 5 Vet. App. 
140 (1993).

In this case, the May 1999 addendum from the VA examiner does 
not provide the clinical basis for the doctor's conclusion 
that the appellant's neck pain and tingling in arms was due 
to the pre-service cervical injury.  On the other hand, the 
private orthopedic surgeon who reviewed the case for VA did 
provide such a rationale.  The orthopedic surgeon conducted 
an exhaustive review of the medical evidence of record and 
provided a clinical basis for the conclusion that the 
appellant's current symptoms represent the natural progress 
of the appellant's pre-service cervical spine injury.  
Therefore, the Board finds the April 2001 medical opinion to 
be more probative.

To sum up, there is no competent medical evidence to show the 
current existence of any cervical radiculopathy.  Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  More importantly, there is no competent evidence 
showing any permanent increase beyond the natural progression 
of the disease in the severity of the appellant's pre-
existing cervical spine condition during service.  In view of 
the absence of any evidence in the medical evidence of record 
of an increase in the severity of the cervical spine 
condition beyond the natural progression of the disease 
during service, and in view of the absence of a medical 
opinion that the appellant's cervical spine pathology was 
aggravated by any incident of service, the Board finds that 
the preponderance of the evidence is against the appellant's 
claim for service connection for a cervical spine disorder, 
claimed as cervical radiculopathy of the right upper 
extremity.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, since the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply.  Ortiz v. Principi, 274 F.3d 1361, 
1365 (Fed. Cir. 2001).

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
this law is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the claimant of evidence and 
information necessary to substantiate his/her claim and 
inform him/her whether s/he or VA bears the burden of 
producing or obtaining that evidence or information.  
38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his claim by means of the 
discussions in the November 1993 Statement of the Case (SOC) 
and the Supplemental Statements of the Case (SSOC) issued in 
December 1999, and July 2001.  In addition, the Board remands 
of April 1997 and October 2000 provided the appellant with 
information concerning the presumption of aggravation and the 
need for a medical opinion.  He was informed by these 
documents what the requirements for service connection were 
and that the evidence of record indicated that he did not 
meet those requirements.  Therefore, VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, the appellant was afforded VA 
medical examinations.  The RO sent the appellant a letter in 
March 2001 outlining the provisions of the VCAA and informing 
him of the evidence needed to establish entitlement.  In 
addition, in a letter sent in January 2001, the RO asked the 
appellant to provide information about his medical treatment 
that he wanted the RO to obtain for him.  The appellant 
submitted private medical records in response.  The RO 
thereafter obtained the appellant's most recent VA medical 
records and obtained a medical opinion.  Therefore, there is 
no indication that additional relevant medical records exist.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the service connection claim 
at issue in the instant case have been properly developed.  
Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  

Moreover, given the completeness of the present record that 
shows substantial compliance with the notice and assistance 
provisions of the new legislation, the Board finds no 
prejudice to the appellant by proceeding with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  The 
RO provided the appellant with the pertinent evidentiary 
development that was subsequently codified by VCAA and the 
implementing regulations.  In addition to performing the 
pertinent development required under VCAA and the 
implementing regulations, the RO notified the appellant of 
his right to submit evidence.  It would not breach his rights 
under VCAA and/or the implementing regulations for the Board 
to proceed to review the appeal.  Furthermore, neither the 
appellant nor his representative has asserted that the case 
requires further development or action under VCAA or the 
implementing regulations.


ORDER

Entitlement to service connection for a cervical spine 
disorder, to include right upper extremity radiculopathy, is 
denied.


		
JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

